Citation Nr: 1043267	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James S. Blaszak, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1948 to August 1961.    

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In a decision issued in November 2007, the Board affirmed the 
RO's February 2004 rating decision denying the Veteran's claim.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2008, based on a Joint Motion For Remand (joint motion #1), the 
Court remanded the Board's decision for compliance with the 
instructions in the joint motion #1.  

In November 2008, the Board in turn remanded the claim to the RO 
for additional action.  In September 2009, the Board again 
affirmed the RO's February 2004 rating decision denying the 
Veteran's claim.  The Veteran then appealed the Board's September 
2009 decision to the Court.  In September 2009, based on a Joint 
Motion for Remand (joint motion #2), the Court remanded the 
Board's decision to the Board for compliance with the 
instructions in the joint motion #2.

Based on this joint motion, the Board REMANDS this claim to the 
RO for additional action.  

This claim has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Veteran asserts that, during a training parachute jump from a 
C119 aircraft while assigned to the 82nd Airborne Division, 
likely during early 1953, his weapons container got hung up on 
the side of the plane door.  Allegedly, this resulted in the 
Veteran hanging outside and underneath of the plane, initially 
undiscovered.  The Veteran contends that an airman eventually 
noticed his presence after trying to pull the parachute static 
lines back into the plane, but was unable to pull the Veteran in 
through the door; the plane then circled for some time and flew 
back to the drop zone, after which the airman cut the weapons 
container free, allowing the Veteran to complete his jump.  

The parties to this appeal agree that VA has not satisfied its 
duty to assist the Veteran in the development of this claim.  
According to the parties' joint motion #2, the Board failed to 
comply with the Court's instructions set forth in joint motion #1 
by: (1) not requesting records from the Joint Services Research 
and Records Center (JSRRC), as suggested by the National 
Personnel Records Center in July 2009, or from other sources that 
might have information relating to training parachute jumps the 
Veteran allegedly made in early 1953 at Fort Bragg, North 
Carolina; and (2) by failing to notify the Veteran that it needed 
additional information, including a two-month specific date 
range, to attempt to procure evidence verifying the traumatic 
jump the Veteran reported.   

In a written statement dated October 2010, the Veteran's 
representative elaborates that the Board should have requested: 
(1) daily journals or other operational reports from the 
Veteran's unit (allegedly located at JSRRC or the National 
Archives and Records Administration); (2) airdrop incident 
reports, including any 1953 or 1954 equivalent of DD Form 1748-2 
(Airdrop Malfunction Report), from the Veteran's unit (thought to 
be stored at the US Army Quartermaster School at Fort Lee, 
Virginia, or the JSRRC); and (3) a listing of all US Air Force 
units that flew parachute jump training flights from Pope Air 
Force Base from January 1, 1953 to December 31, 1954 (thought to 
be located at the Air Force Historical Research Agency) and any 
associated airdrop incident reports covering the same period of 
time.  

The representative questions why VA sought morning reports, which 
he asserts are irrelevant, focusing on personnel on and off duty 
and the reasons for which personnel are not on duty.  The 
representative explains that, on the day in question, the Veteran 
parachuted safely to ground and did not miss duty.  The 
representative also questions the reasonableness of asking the 
Veteran to identify a two-month period in 1953 and 1954, during 
which the incident might have occurred, given his age (close to 
80) and service (five to six decades ago).  He requests the Board 
to submit sequential searches to cover the 24-month period if the 
sources of information are unwilling to search for relevant 
information covering any period greater than two months.   

Based on the foregoing, this case is REMANDED for the following 
action:

1.  Contact JSRRC, the National Archives 
and Records Administration, the US Army 
Quartermaster School at Fort Lee, Virginia, 
and the Air Force Historical Research 
Agency, and request (a) daily journals or 
other operational reports from the 
Veteran's unit dated January 1953 to 
December 1954; (b) airdrop incident reports 
from the Veteran's unit dated January 1953 
to December 1954, including any 1953 or 
1954 equivalent of DD Form 1748-2 (Airdrop 
Malfunction Report); (c) a listing of all 
US Air Force units that flew parachute jump 
training flights from Pope Air Force Base 
from January 1953 to December 1954; and (d) 
any associated airdrop incident reports.

2.  If any of the above sources is 
unwilling to search for relevant 
information covering a time period greater 
than two months, submit sequential requests 
for such information, which, collectively, 
cover the entire time period extending from 
January 1953 to December 1954.   

3.  If credible supporting evidence is not 
received, inform the Veteran and his 
representative of all efforts to obtain 
such evidence and make sure that all 
efforts are documented in the claims 
folder.

4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
provide the Veteran and his representative 
a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

